UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7961


ARKEEM HAKIM JORDAN,

                       Petitioner – Appellant,

          v.

ROBERT JONES,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-hc-02177-D)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arkeem Hakim Jordan, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Arkeem     Hakim    Jordan     seeks      to    appeal        the    district

court’s order denying relief on his 28 U.S.C. § 2254 (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate        of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing         of     the    denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,        537 U.S. 322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Jordan has not made the requisite showing.                            Accordingly, we

deny    Jordan’s        motion    for   sanctions,        deny       a     certificate        of

appealability,       deny      leave    to    proceed     in       forma    pauperis,         and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions        are   adequately         presented         in    the

                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3